Citation Nr: 1543657	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-15 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of a right tibiofibular fracture (claimed as right knee condition).

2.  Entitlement to service connection for a right hip disability, claimed as secondary to varicose veins.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for sciatica of both lower extremities, to include as secondary to a back disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disorder.

6.  Entitlement to a rating in excess of 10 percent for upper left leg varicose veins.

7.  Entitlement to a rating in excess of 10 percent for postoperative right leg varicose veins.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from December 1978 to September 1979.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision (concerning the right leg varicose veins, back disability, and psychiatric disability issues), an August 2012 rating decision (concerning the left leg varicose veins, right tibiofibular fracture, and right hip issues), and a September 2012 rating decision (concerning the bilateral sciatica issue) by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

A July 2015 letter from VA informed the Veteran that the attorney he had appointed to represent him before VA was no longer recognized by VA.  He was provided instructions and 30 days to select a new representative, and informed that if he did not respond within 30 days VA would assume that he wishes to represent himself and would resume review of his appeal.  He has not replied or appointed a new representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

During the May 2015 Board hearing, the Veteran testified that his varicose veins manifest in swelling/edema that is only partially relieved by elevation.  This testimony speaks specifically to facts contemplated in the criteria for a higher rating for varicose veins.  A new VA examination to confirm his reports of increased symptoms/assess the current severity of the varicose veins of both legs is necessary.

The Veteran seeks service connection for residuals of a right leg fracture and a right hip disability as secondary to his service-connected varicose veins.  He explained during the May 2015 Board hearing that the right leg fracture and a right hip disability were caused by a 2005 hit-and-run accident when he (as a pedestrian) was struck by a moving vehicle; he contends that he was unable to avoid the moving vehicle due to decreased leg function resulting from the service-connected varicose veins (and surgical treatment of varicose veins in-service).  Discussion during the Board hearing considered the need for a medical opinion regarding whether the service-connected varicose vein pathology indeed reduced leg function (so as to be an etiological factor for the accident causing his right leg and claimed right hip disabilities).  Notably, proper consideration of that medical question requires that all records pertaining to the accident be secured.  The Board notes that substantial private medical records pertaining to the October 2005 accident and the various injuries the Veteran then sustained are already in the record.  However, during the Board hearing, the Veteran suggested (and a review of the record appears to have confirmed) that not all of the pertinent records are currently in the claims-file.  

A May 2012 VA examination attempted to address the right leg and right hip disability claims.  The examiner concluded that the Veteran's right knee disability is a consequence of his traumatic leg injury rather than a medical consequence of his varicose veins.  However, the examiner did not address the Veteran's specific theory of entitlement raised (i.e., that the motor vehicle accident that resulted in his right leg/knee and claimed right hip disabilities was in part due to his varicose vein disabilities affecting his mobility to the extent that he was unable to avoid the oncoming moving vehicle that struck him).  

Moreover, the May 2012 VA examiner noted: "Adjudication also requested a right hip examination.  However, the veteran does not have a problem with his right hip and this exam was canceled for that reason."  No clinical findings were made concerning the hip (as the examination was "canceled"); the basis for concluding that the Veteran did not have a right hip disability was not specified.  During the May 2015 Board hearing, the Veteran maintained that he suffers from a right hip disability resulting from the 2005 hit-and-run accident.  (The discussion also did not make clear whether the Veteran believed that he has a diagnosis of a right hip disability.)  An examination to determine whether the Veteran has a right hip disability and, if so, whether such was caused by the 2005 accident alleged to be due in part to varicose veins disability is necessary.  As also discussed below, contemporaneous VA medical records must be secured for the record, as they may contain pertinent information, and are constructively of record.

The Veteran also seeks to reopen a previously denied claim of service connection for a psychiatric disorder.  During the May 2015 Board hearing, the Veteran suggested that his more recent VA psychiatric treatment records are not associated with his record, and contain pertinent information.  Accordingly, they must be secured.  Notably, the Veteran indicated that one of his VA treating mental health professionals may have expressed an etiology opinion supporting his claim to reopen for the record.  

The Veteran also seeks service connection for a back disability.  During the May 2015 Board hearing, he asserted his belief that a back disability resulted from an epidural anesthesia during his varicose veins surgery in service.  The Veteran's service treatment records (STRs) appear to corroborate his contentions to the extent that an August 1979 entry shows that he complained of "LBP [low back pain] also [secondary to] spinal anesth[esia]" associated with his prior "R phlebectomy."  The record does not include a medical opinion addressing whether a current back disability may be etiologically linked to the spinal anesthesia and noted in-service complaints.  A remand to secure a medical opinion in this matter is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The May 2015 Board hearing also touched upon a suggestion that service treatment records pertaining to surgical treatment of the varicose veins in service (at Balboa Naval Hospital in 1979) may be outstanding.  During the processing of this remand, the AOJ shall have the opportunity to conduct exhaustive development for such records (as any such records existing are considered of record).

The Veteran also seeks service connection for lower extremity sciatica (as secondary to his back disability).  As this claim is inextricably intertwined with the back disability service connection claim being remanded, final appellate review of the matter must be deferred.  The Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for exhaustive development to secure for the record any outstanding (not yet in the record) records of the Veteran's treatment at the U.S. Naval Hospital in San Diego (Balboa Naval Hospital) in 1979.  The development should include contacting that facility (and any records storage facility where the records may have been retired).  If no such records are available, it should be so noted for the record, with explanation (e.g., all records were already forwarded to VA or sent to a storage facility, no further records were generated, dated records were destroyed, etc.).

2.  The AOJ should obtain for the record copies of all updated (any not already associated with the record) records of VA treatment (including recent ongoing treatment) the Veteran has received for the disabilities at issue (he has identified treatment at the Coatesville and Philadelphia VA medical facilities).  If any such records are unavailable, the reason for their unavailability must be explained for the record.

3.  The AOJ should again ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for each of the disabilities at issue in this appeal.  He should be asked to identify the private (and official-e.g., from the ambulance service that first transported him to a medical facility following the accident, from police authorities) provider(s) of medical care he received following the October 2005 motor vehicle accident (when he sustained a right leg fracture).  He should also be asked to provide all releases necessary for VA to secure complete records of all such evaluations and treatment (any records not already associated with the record)(and reminded of the provisions of 38 C.F.R. § 3.158(a) in connection with this request).  The AOJ should secure complete records of all such treatment and evaluation (those not already in the record) and any official reports from the sources identified.  

4.  When the development ordered above is completed, the AOJ should arrange for a VA vascular examination of the Veteran to assess the current severity of his bilateral leg varicose veins, and secure an opinion regarding whether the varicose veins were an etiological factor in his sustaining various musculoskeletal injuries in a 2005 motor vehicle accident.  His claims file must be reviewed by the examiner in conjunction with the examination.  The findings reported should include whether there is (and the extent of any) edema, stasis pigmentation, eczema, ulceration, and subcutaneous induration from the varicose veins.  In particular, the VA examiner should respond to the following:

(a)  Noting that the Veteran has testified that he experiences swelling that is not entirely relieved by elevation, the VA examiner should indicate whether his report of any subjective symptoms (not noted on clinical evaluation) are consistent with the clinical manifestations found.

(b)  Noting that the Veteran has described that his being struck by a moving vehicle in October 2005 because of his mobility (ability to avoid the collision) due to restriction of leg function from his varicose veins and reviewing any descriptions of the event in medical/official records in the record, the examiner should offer an opinion indicating whether it is at least as likely as not (a 50 % or greater probability) that the October 2005 accident resulted from reduced leg function due to bilateral varicose vein pathology (i.e., indicate whether or not the Veteran's bilateral varicose veins were of such nature and severity that they rendered him incapable of movement to avoid an oncoming vehicle).

The examiner must include rationale with all opinions.

5.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed back and bilateral lower extremity sciatica disabilities, and in particular whether or not such are etiologically related to his spinal anesthesia in connection with a phlebectomy in service, and the nature and likely etiology of his claimed right leg and right hip disabilities (if neurological consult is deemed necessary, such should be arranged).  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify, by diagnosis, each back disability entity found.  Also indicate whether the Veteran has lower extremity sciatica and, if so, whether it manifests in one or both legs.

(b) Please identify the most likely etiology for each back and lower extremity sciatica disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred in, or is directly related to, his service, to include as related to spinal anesthesia therein?  In responding to this question, please specifically discuss the significance of the August 1979 service treatment record showing that the Veteran complained of "LBP [low back pain] also [secondary to] spinal anesth[esia]" associated with his prior "R phlebectomy."  Please explain whether any current back disability is at least as likely as not etiologically related to the 1979 back pain in service?

(c) Please identify, by diagnosis, each right leg and right hip disability entity found.  (Please note that the May 2012 VA examiner stated that the Veteran did not have a right hip disability, but left it unclear whether this that conclusion was based on an examination of the Veteran, his self-reports, or something else in the record.  Please clearly note any clinical findings leading to a conclusion that a claimed disability is not shown.

(d) Please identify the most likely etiology for each right leg and right hip disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that either was likely incurred in, or is directly related to, his service or to his service-connected varicose veins?  (Please note that the Veteran has testified that he believes his October 2005 accident involving fracture of his right leg resulted from his claimed inability move out of the way of a moving vehicle due to impairment from his service-connected varicose veins).

The examiner must include rationale with all opinions.

6.  After completion of the development directed above, the AOJ should review the record and readjudicate the claims on appeal.  The AOJ must consider whether the Veteran's most recent claim of service connection for a psychiatric disability encompasses any psychiatric disorder that was not contemplated by the November 2008 rating decision denying service connection for bipolar disorder, and adjudicate the claim or claims accordingly.  If any claim on appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

